

116 S4052 IS: HOPE for HOMES Act of 2020
U.S. Senate
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4052IN THE SENATE OF THE UNITED STATESJune 24, 2020Mr. Van Hollen (for himself, Mrs. Shaheen, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo make grants to support online training of residential contractors and rebates for the energy efficiency upgrades of homes, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the HOPE for HOMES Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—HOPE TrainingSec. 101. Notice for HOPE qualification training and grants.Sec. 102. Course criteria.Sec. 103. HOPE qualification.Sec. 104. Grants.Sec. 105. Authorization of appropriations.Title II—Home Energy Savings Retrofit Rebate ProgramSec. 201. Establishment of Home Energy Savings Retrofit Rebate Program.Sec. 202. Partial system rebates.Sec. 203. State-administered rebates.Sec. 204. Special provisions for moderate income households.Sec. 205. Evaluation reports to Congress.Sec. 206. Administration.Sec. 207. Treatment of rebates.Sec. 208. Authorization of appropriations.Title III—AdministrationSec. 301. Appointment of personnel.Sec. 302. Maintenance of funding.2.DefinitionsIn this Act:(1)Contractor certificationThe term contractor certification means an industry-recognized certification that may be obtained by a residential contractor to advance the expertise and education of the contractor in energy efficiency retrofits of a residential building, including a certification provided by— (A)the Building Performance Institute;(B)the Air Conditioning Contractors of America;(C)the National Comfort Institute;(D)the North American Technician Excellence;(E)RESNET;(F)the United States Green Building Council;(G)Home Innovation Research Labs; or(H)any other certification body or organization the Secretary determines appropriate or needed to support the Home Energy Savings Retrofit Rebate Program in title II. (2)Contractor companyThe term contractor company means a company—(A)that holds the licenses and insurance required by the State in which the company provides services;(B)the business of which is to provide services to residential building owners with respect to HVAC systems, insulation, air sealing, or other services that are approved by the Secretary; and(C)that provides services for which a partial system rebate, measured performance rebate, or modeled performance rebate may be provided pursuant to the Home Energy Savings Retrofit Rebate Program in title II. (3)Energy auditThe term energy audit means an inspection, survey, and analysis of the energy use of a building, including the building envelope and HVAC system.(4)HomeThe term home means a residential dwelling unit in a building with no more than 4 dwelling units that—(A)is located in the United States;(B)was constructed before the date of enactment of this Act; and(C)is occupied at least 6 months out of the year.(5)Home Energy Savings Retrofit Rebate ProgramThe term Home Energy Savings Retrofit Rebate Program means the Home Energy Savings Retrofit Rebate Program established under section 201.(6)HomeownerThe term homeowner means the owner of an owner-occupied home or a tenant-occupied home.(7)Home valuation certificationThe term home valuation certification means the following home assessments:(A)Home Energy Score.(B)PEARL Certification.(C)ICC700 National Green Building Standard.(D)LEED.(E)Any other assessment the Secretary determines to be appropriate.(8)HOPE qualificationThe term HOPE qualification means the qualification described in section 103.(9)HOPE training creditThe term HOPE training credit means a HOPE training task credit or a HOPE training supplemental credit.(10)HOPE training task creditThe term HOPE training task credit means a credit described in section 102(a).(11)HOPE training supplemental creditThe term HOPE training supplemental credit means a credit described in section 102(b).(12)HVAC systemThe term HVAC system means a system—(A)consisting of a heating component, a ventilation component, and an air-conditioning component; and(B)which components may include central air conditioning, a heat pump, a furnace, a boiler, a rooftop unit, or a window unit.(13)Measured performance rebateThe term measured performance rebate means a rebate provided in accordance with section 203 and described in subsection (e) of that section.(14)Modeled performance rebateThe term modeled performance rebate means a rebate provided in accordance with section 203 and described in subsection (d) of that section.(15)Moderate incomeThe term moderate income, with respect to a household, means a household with an annual income less than 80 percent of the area median income as determined annually by the Department of Housing and Urban Development. (16)Partial system rebateThe term partial system rebate means a rebate provided in accordance with section 202.(17)SecretaryThe term Secretary means the Secretary of Energy.(18)StateThe term State includes—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the Commonwealth of the Northern Mariana Islands;(G)the United States Virgin Islands; and(H)any other territory or possession of the United States.(19)State energy officeThe term State energy office means the office or agency of a State responsible for developing the State energy conservation plan for the State under section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322).IHOPE training101.Notice for HOPE qualification training and grantsNot later than 30 days after the date of enactment of this Act, the Secretary, acting through the Building Technologies Office of the Department of Energy, shall issue a notice that includes—(1)criteria established under section 102 for approval by the Secretary of courses for which credits may be issued for purposes of a HOPE Qualification;(2)a list of courses that meet such criteria and are so approved; and(3)information on how individuals and entities may apply for grants under this title.102.Course criteria(a)HOPE training task credit(1)CriteriaThe Secretary shall establish criteria for approval of a course for which a credit, to be known as a HOPE training task credit, may be issued, including that such course—(A)is equivalent to at least 30 hours in total course time;(B)is accredited by the Interstate Renewable Energy Council or is determined to be equivalent by the Secretary;(C)is, with respect to a particular job, aligned with the relevant National Renewable Energy Laboratory Job Task Analysis, or other credentialing program foundation that helps identify the necessary core knowledge areas, critical work functions, or skills, as approved by the Secretary;(D)has established learning objectives; and(E)includes, as the Secretary determines appropriate, an appropriate assessment of such learning objectives that may include a final exam, to be proctored on-site or through remote proctoring, or an in-person field exam.(2)Included coursesThe Secretary shall approve one or more courses that meet the criteria described in paragraph (1) for training related to—(A)contractor certification;(B)energy auditing or assessment;(C)home energy systems (including HVAC systems);(D)insulation installation and air leakage control;(E)health and safety regarding the installation of energy efficiency measures or health and safety impacts associated with energy efficiency retrofits; and (F)indoor air quality.(b)HOPE training supplemental credit criteriaThe Secretary shall establish criteria for approval of a course for which a credit, to be known as a HOPE training supplemental credit, may be issued, including that such course provides—(1)training related to—(A)small business success, including management, home energy efficiency software, or general accounting principles;(B)the issuance of a home valuation certification as defined in section 2(7);(C)the use of wifi-enabled technology in an energy efficiency upgrade; or(D)understanding and being able to participate in the Home Energy Savings Retrofit Rebate Program in title II; and(2)as the Secretary determines appropriate, an appropriate assessment of such training that may include a final exam, to be proctored on-site or through remote proctoring, or an in-person field exam.(c)Existing approved coursesThe Secretary may approve a course that meets the applicable criteria established under this section that is approved by the applicable State energy office or relevant State agency with oversight authority for residential energy efficiency programs.(d)In-Person and online trainingAn online course approved pursuant to this section may be conducted in person or online as long as the training can be done remotely.103.HOPE qualification(a)Issuance of credits(1)In generalThe Secretary, or an entity authorized by the Secretary pursuant to paragraph (2), may issue—(A)a HOPE training task credit to any individual that completes a course that meets applicable criteria under section 102; and(B)a HOPE training supplemental credit to any individual that completes a course that meets the applicable criteria under section 102.(2)Other entitiesThe Secretary may authorize a State energy office, an organization described in section 104(b), and any other entity the Secretary determines appropriate, to issue HOPE training credits in accordance with paragraph (1).(b)HOPE qualification(1)In generalThe Secretary may certify that an individual has achieved a qualification, to be known as a HOPE qualification, that indicates that the individual has received at least 3 HOPE training credits, of which at least 2 shall be HOPE training task credits.(2)State energy officesThe Secretary may approve a program run by a State energy office to provide HOPE qualifications. 104.Grants(a)In generalThe Secretary shall, to the extent amounts are made available in appropriations Acts for such purposes, provide grants to support the training of individuals toward the completion of a HOPE qualification.(b)Provider organizations(1)In generalThe Secretary may provide a grant of up to $20,000 under this section to an organization to provide training online, including establishing, modifying, or maintaining the online systems, staff time, and software and online program management, through a course that meets the applicable criteria established under section 102.(2)CriteriaIn order to receive a grant under this subsection, an organization shall be—(A)a nonprofit organization;(B)an educational institution; or(C)an organization that has experience providing training to contractors that work with the weatherization assistance program implemented under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) or equivalent experience, as determined by the Secretary.(3)Additional certificationsIn addition to any grant provided under paragraph (1), the Secretary may provide an organization up to $5,000 for each additional course for which a HOPE training credit may be issued that is offered by the organization.(c)Contractor companyThe Secretary may provide a grant of $1,000 per employee under this section to a contractor company, up to a maximum of $10,000, to reimburse the company for training costs for employees and any home technology support needed for an employee to receive training pursuant to this section. These funds may be used to support wages of employees during training.(d)TraineesThe Secretary may provide a grant of up to $1,000 under this section to an individual who receives a HOPE qualification.(e)State energy officeThe Secretary may provide a grant of up to $50,000 under this section to a State energy office, of which—(1)not more than $25,000 may be provided to implement a program that is approved by the Secretary to provide HOPE qualifications; and(2)not more than $25,000 may be provided to support the Home Energy Savings Retrofit Rebate Program established under section 201.105.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $500,000,000 for the period of fiscal years 2020 through 2025.IIHome Energy Savings Retrofit Rebate Program201.Establishment of Home Energy Savings Retrofit Rebate ProgramThe Secretary shall establish a program, to be known as the Home Energy Savings Retrofit Rebate Program, to—(1)provide rebates in accordance with section 202; and(2)provide grants to States to carry out programs to provide rebates in accordance with section 203.202.Partial system rebates(a)Amount of rebateIn carrying out the Home Energy Savings Retrofit Rebate Program, and subject to the availability of appropriations for such purpose, the Secretary shall provide a homeowner a rebate, to be known as a partial system rebate, of up to—(1)$800 for the purchase and installation of insulation and air sealing within a home of the homeowner, except as provided in section 204; and(2)$1,500 for the purchase and installation of insulation and air sealing within a home of the homeowner and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, of such home, except as provided in section 204.(b)Specifications(1)CostExcept as provided in section 204, the amount of a partial system rebate provided under this section shall not exceed 30 percent of cost of the purchase and installation of insulation and air sealing under subsection (a)(1), or installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, under subsection (a)(2). Labor may be included in such cost, but may not exceed—(A)in the case of a rebate under subsection (a)(1), 50 percent of such cost; and(B)in the case of a rebate under subsection (a)(2), 25 percent of such cost.(2)Replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC systemIn order to qualify for a partial system rebate described in subsection (a)(2)—(A)any HVAC system, heating component of an HVAC system, or cooling component of an HVAC system installed shall be Energy Star Most Efficient certified;(B)installation of such an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, shall be completed in accordance with standards specified by the Secretary that are at least as stringent as the applicable guidelines of the Air Conditioning Contractors of America that are in effect on the date of enactment of this Act;(C)if ducts are present, replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system shall include duct sealing; and(D)the installation of insulation and air sealing shall occur within 6 months of the replacement of the HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system.(c)Additional incentives for contractorsIn carrying out the Home Energy Savings Retrofit Rebate Program, the Secretary may provide a $250 payment to a contractor per home for which—(1)a partial system rebate is provided under this section for the installation of insulation and air sealing, or installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, by the contractor;(2)the applicable homeowner has signed and submitted to the Secretary a release form made available pursuant to section 206(b) authorizing the contractor access to information in the utility bills of the homeowner; and(3)the contractor inputs, into the Department of Energy’s Building Performance Database—(A)the energy usage for the home for the 12 months preceding, and the 24 months following, the installation of insulation and air sealing or installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system;(B)a description of such installation or installation and replacement; and(C)the total cost to the homeowner for such installation or installation and replacement.(d)Process(1)Forms; rebate processing systemNot later than 90 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of the Treasury, shall—(A)develop and make available rebate forms required to receive a partial system rebate under this section;(B)establish a Federal rebate processing system which shall serve as a database and information technology system that will allow homeowners to submit required rebate forms; and(C)establish a website that provides information on partial system rebates provided under this section, including how to determine whether particular measures qualify for a rebate under this section and how to receive such a rebate.(2)Submission of formsIn order to receive a partial system rebate under this section, a homeowner shall submit the required rebate forms, and any other information the Secretary determines appropriate, to the Federal rebate processing system established pursuant to paragraph (1).(e)Funding(1)LimitationFor each fiscal year, the Secretary may not use more than 50 percent of the amounts made available to carry out this title to carry out this section.(2)AllocationThe Secretary shall allocate amounts made available to carry out this section for partial system rebates among the States using the same formula as is used to allocate funds for States under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).203.State-administered rebates(a)FundingIn carrying out the Home Energy Savings Retrofit Rebate Program, and subject to the availability of appropriations for such purpose, the Secretary shall provide grants to States to carry out programs to provide rebates in accordance with this section.(b)State participation(1)PlanIn order to receive a grant under this section, a State shall submit to the Secretary an application that includes a plan to implement a State program that meets the minimum criteria under subsection (c).(2)ApprovalNot later than 60 days after receipt of a completed application for a grant under this section, the Secretary shall either approve the application or provide to the applicant an explanation for denying the application.(c)Minimum criteria for State programsNot later than 6 months after the date of enactment of this Act, the Secretary shall establish and publish minimum criteria for a State program to meet to qualify for funding under this section, including—(1)that the State program be carried out by the applicable State energy office or its designee;(2)that a rebate be provided under a State program only for a home energy efficiency retrofit that—(A)is completed by a contractor who meets minimum training requirements and certification requirements set forth by the Secretary;(B)includes installation of one or more home energy efficiency retrofit measures for a home that together are modeled to achieve, or are shown to achieve, a reduction in home energy use of 20 percent or more from the baseline energy use of the home;(C)does not include installation of any measure that the Secretary determines does not improve the thermal energy performance of the home, such as a pool pump, pool heater, spa, or EV charger; and(D)includes, after installation of the applicable home energy efficiency retrofit measures, a test-out procedure conducted in accordance with guidelines issued by the Secretary of such measures to ensure—(i)the safe operation of all systems post retrofit; and(ii)that all improvements are included in, and have been installed according to—(I)manufacturers installation specifications; and(II)all applicable State and local codes or equivalent standards approved by the Secretary;(3)that the State program utilize—(A)for purposes of modeled performance rebates, modeling software approved by the Secretary for determining and documenting the baseline energy use of a home and the reductions in home energy use resulting from the implementation of a home energy efficiency retrofit; and(B)for purposes of measured performance rebates, methods and procedures approved by the Secretary for determining and documenting the baseline energy use of a home and the reductions in home energy use resulting from the implementation of a home energy efficiency retrofit, including methods and procedures for use of advanced metering infrastructure, weather-normalized data, and open source standards, to measure such baseline energy use and such reductions in home energy use;(4)that the State program include implementation of a quality assurance program—(A)to ensure that home energy efficiency retrofits are achieving the stated level of energy savings, that efficiency measures were installed correctly, and that work is performed in accordance with procedures developed by the Secretary, including through quality-control inspections for a portion of home energy efficiency retrofits completed by each applicable contractor; and(B)under which a quality-control inspection of a home energy efficiency retrofit is performed by a quality assurance provider who—(i)is independent of the contractor for such retrofit; and(ii)will confirm that such contractor is a contractor who meets minimum training requirements and certification requirements set forth by the Secretary;(5)that the State program include requirements for a homeowner, contractor, or rebate aggregator to claim a rebate, including that the homeowner, contractor, or rebate aggregator submit any applicable forms approved by the Secretary to the State, including a copy of the certificate provided by the applicable contractor certifying projected or measured reduction of home energy use;(6)that the State program may include requirements for an entity to be eligible to serve as a rebate aggregator to facilitate the delivery of rebates to homeowners or contractors;(7)that the State program include procedures for a homeowner to transfer the right to claim a rebate to the contractor performing the applicable home energy efficiency retrofit or to a rebate aggregator that works with the contractor; and(8)that the State program provide that a homeowner, contractor, or rebate aggregator may claim more than one rebate under the State program, and may claim a rebate under the State program after receiving a partial system rebate under section 202, provided that no 2 rebates may be provided with respect to a home using the same baseline energy use of such home.(d)Modeled performance rebates(1)In generalIn carrying out a State program under this section, a State may provide a homeowner, contractor, or rebate aggregator a rebate, to be known as a modeled performance rebate, for an energy audit of a home and a home energy efficiency retrofit that is projected, using modeling software approved by the Secretary, to reduce home energy use by at least 20 percent.(2)Amount(A)In generalExcept as provided in section 204, subject to subparagraph (B), the amount of a modeled performance rebate provided under a State program shall be equal to 50 percent of the cost of the applicable energy audit of a home and home energy efficiency retrofit, including the cost of diagnostic procedures, labor, reporting, and modeling.(B)LimitationExcept as provided in section 204, with respect to an energy audit and home energy efficiency retrofit that is projected to reduce home energy use by—(i)at least 20 percent, but less than 40 percent, the maximum amount of a modeled performance rebate shall be $2,000; and(ii)at least 40 percent, the maximum amount of a modeled performance rebate shall be $4,000.(e)Measured performance rebates(1)In generalIn carrying out a State program under this section, a State may provide a homeowner, contractor, or rebate aggregator a rebate, to be known as a measured performance rebate, for a home energy efficiency retrofit that reduces home energy use by at least 20 percent as measured using methods and procedures approved by the Secretary.(2)Amount(A)In generalExcept as provided in section 204, subject to subparagraph (B), the amount of a measured performance rebate provided under a State program shall be equal to 50 percent of the cost, including the cost of diagnostic procedures, labor, reporting, and energy measurement, of the applicable home energy efficiency retrofit.(B)LimitationExcept as provided in section 204, with respect to a home energy efficiency retrofit that is measured as reducing home energy use by—(i)at least 20 percent, but less than 40 percent, the maximum amount of a measured performance rebate shall be $2,000; and(ii)at least 40 percent, the maximum amount of a measured performance rebate shall be $4,000.(f)Coordination of rebate and existing State-Sponsored or utility-Sponsored programsA State that receives a grant under this section is encouraged to work with State agencies, energy utilities, nonprofits, and other entities—(1)to assist in marketing the availability of the rebates under the applicable State program;(2)to coordinate with utility or State managed financing programs;(3)to assist in implementation of the applicable State program, including installation of home energy efficiency retrofits; and(4)to coordinate with existing quality assurance programs.(g)Administration and oversight(1)Review of approved modeling softwareThe Secretary shall, on an annual basis, list and review all modeling software approved for use in determining and documenting the reductions in home energy use for purposes of modeled performance rebates under subsection (d). In approving such modeling software each year, the Secretary shall ensure that modeling software approved for a year will result in modeling of energy efficiency gains for any type of home energy efficiency retrofit that is at least as substantial as the modeling of energy efficiency gains for such type of home energy efficiency retrofit using the modeling software approved for the previous year.(2)OversightIf the Secretary determines that a State is not implementing a State program that was approved pursuant to subsection (b) and that meets the minimum criteria under subsection (c), the Secretary may, after providing the State a period of at least 90 days to meet such criteria, withhold grant funds under this section from the State.204.Special provisions for moderate income households(a)CertificationsThe Secretary shall establish procedures for certifying that the household of a homeowner is moderate income for purposes of this section. (b)PercentagesSubject to subsection (c), for households of homeowners that are certified pursuant to the procedures established under subsection (a) as moderate income the—(1)amount of a partial system rebate under section 202 shall not exceed 60 percent of the applicable purchase and installation costs described in section 202(b)(1); and(2)amount of—(A)a modeled performance rebate under section 203 provided shall be equal to 80 percent of the applicable costs described in section 203(d)(2)(A); and(B)a measured performance rebate under section 203 provided shall be equal to 80 percent of the applicable costs described in section 203(e)(2)(A).(c)Maximum amountsFor households of homeowners that are certified pursuant to the procedures established under subsection (a) as moderate income the maximum amount—(1)of a partial system rebate—(A)under section 202(a)(1) for the purchase and installation of insulation and air sealing within a home of the homeowner shall be $1,600; and(B)under section 202(a)(2) for the purchase and installation of insulation and air sealing within a home of the homeowner and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, of such home, shall be $3,000; (2)of a modeled performance rebate under section 203 for an energy audit and home energy efficiency retrofit that is projected to reduce home energy use as described in—(A)section 203(d)(2)(B)(i) shall be $4,000; and(B)section 203(d)(2)(B)(ii) shall be $8,000; and(3)of a measured performance rebate under section 203 for a home energy efficiency retrofit that reduces home energy use as described in— (A)section 203(e)(2)(B)(i) shall be $4,000; and(B)section 203(e)(2)(B)(ii) shall be $8,000.(d)OutreachThe Secretary shall establish procedures to—(1)provide information to households of homeowners that are certified pursuant to the procedures established under subsection (a) as moderate income regarding other programs and resources relating to assistance for energy efficiency upgrades of homes, including the weatherization assistance program implemented under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.); and(2)refer such households, as applicable, to such other programs and resources. 205.Evaluation reports to Congress(a)In generalNot later than 3 years after the date of enactment of this Act and annually thereafter until the termination of the Home Energy Savings Retrofit Rebate Program, the Secretary shall submit to Congress a report on the use of funds made available to carry out this title.(b)ContentsEach report submitted under subsection (a) shall include—(1)how many home energy efficiency retrofits have been completed during the previous year under the Home Energy Savings Retrofit Rebate Program;(2)an estimate of how many jobs have been created through the Home Energy Savings Retrofit Rebate Program, directly and indirectly;(3)a description of what steps could be taken to promote further deployment of energy efficiency and renewable energy retrofits;(4)a description of the quantity of verifiable energy savings, homeowner energy bill savings, and other benefits of the Home Energy Savings Retrofit Rebate Program;(5)a description of any waste, fraud, or abuse with respect to funds made available to carry out this title; and(6)any other information the Secretary considers appropriate.206.Administration(a)In generalThe Secretary shall provide such administrative and technical support to contractors, rebate aggregators, States, and Indian Tribes as is necessary to carry out this title.(b)Information collectionThe Secretary shall establish, and make available to a homeowner, or the homeowner’s designated representative, seeking a rebate under this title, release forms authorizing access by the Secretary, or a designated third-party representative to information in the utility bills of the homeowner with appropriate privacy protections in place.207.Treatment of rebatesFor purposes of the Internal Revenue Code of 1986, gross income shall not include any rebate received under this title.208.Authorization of appropriations(a)In generalThere are authorized to be appropriated to the Secretary to carry out this title $1,000,000,000 for each of fiscal years 2020 through 2025, to remain available until expended.(b)Tribal allocationOf the amounts made available pursuant to subsection (a) for a fiscal year, the Secretary shall work with Indian Tribes and use 2 percent of such amounts to carry out a program or programs that as close as possible reflect the goals, requirements, and provisions of this title, taking into account any factors that the Secretary determines to be appropriate. IIIAdministration301.Appointment of personnelNotwithstanding the provisions of title 5, United States Code, regarding appointments in the competitive service and General Schedule classifications and pay rates, the Secretary may appoint such professional and administrative personnel as the Secretary considers necessary to carry out this Act.302.Maintenance of fundingEach State receiving Federal funds pursuant to this Act shall provide reasonable assurances to the Secretary that it has established policies and procedures designed to ensure that Federal funds provided under this Act will be used to supplement, and not to supplant, State and local funds. 